Citation Nr: 0001662	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to October 1993. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In July 1998, the veteran was 
afforded a videoconference hearing before the undersigned 
Board member.

In a September 1998 decision, the Board denied the veteran's 
claims for increased ratings for left and right wrist carpal 
tunnel syndrome.  At that time, the Board referred the 
matters of increased ratings for sinusitis/rhinitis and low 
back strain to the RO for clarification from the veteran 
regarding his wish to appeal denials of increased evaluations 
for these disabilities.  However, it does not appear that the 
RO has yet contacted the veteran and his representative about 
the veteran's intent regarding these matters and, as such, 
the Board, again, refers the matters of increased ratings for 
sinusitis/rhinitis and low back strain to the RO.  Finally, 
in September 1998, the Board remanded the veteran's claim for 
a compensable rating for left ear hearing loss to the RO for 
further evidentiary development 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim.

2. A VA audiological examination in December 1994 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 15 decibels in the veteran's service-
connected left ear with a speech recognition of 96 
percent, corresponding to Level I hearing.

3. A VA audiological examination in May 1999 showed pure tone 
thresholds in the veteran's service-connected left ear 
that averaged 56 decibels with a speech recognition of 88 
percent, corresponding to Level II hearing.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.385, 
4.85-4.87a, Diagnostic Code 6100 (1998), prior to June 10, 
1999; 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100 (1999), 
effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left hearing loss and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.



Factual Background

Service connection for left ear hearing loss was granted by 
the RO in a September 1994 determination.  A noncompensable 
disability evaluation was assigned.

The RO received the veteran's claim for an increased 
(compensable) rating for his service-connected left ear 
defective hearing in November 1994.

In December 1994, the veteran underwent VA general medical 
examination and told the examiner he had not worn his hearing 
aid for the past year as it caused increased noise in large 
crowds.  Audiometric examination findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

5
5
      10
45

The pure tone threshold average in the veteran's left ear was 
15 decibels and his right ear hearing was within normal 
limits.  Speech recognition scores on the Maryland CNC word 
lists was 96 percent in the veteran's right ear and left 
ears.  Such findings correspond to Level I hearing in the 
veteran's service-connected left ear.  The examiner diagnosed 
left ear mild sensorineural hearing loss.

The veteran underwent VA audiometric examination in May 1996 
and described his hearing disability as mild to moderate.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

15
15
      50
65

The pure tone threshold average in the veteran's service-
connected left ear was 34 decibels and right ear hearing was 
normal.  Speech recognition scores on the Maryland CNC word 
lists was 72 percent in the veteran's left ear.  These 
findings correspond to Level IV hearing.  Mild to moderate 
sloping sensorineural hearing loss, above 2,000 Hertz, was 
diagnosed

At his July 1998 videoconference Board hearing, the veteran 
testified that he wore a hearing aid only on special 
occasions, such as when he visited relatives, because it 
amplified noise and caused headaches.  He said he received VA 
outpatient treatment for hearing loss sometime in 1997 and 
was seen at Travis Air Force Base and sent to Fresno for a 
private evaluation.     

VA outpatient treatment records, dated in February and March 
1996, from the VA Castle outpatient clinic, are not referable 
to complaints or treatment for left ear hearing loss.  In 
March 1999, the VA medical center in Fresno advised the RO 
that the last appointment on file for the veteran was a VA 
examination in December 1996 and there were only two 
outpatient notes for the veteran, dated in February and March 
1999 in the VA Castle outpatient clinic. 

Pursuant to the Board's May 1998 remand, the veteran 
underwent VA audiologic examination in May 1999 and 
complained of difficulty understanding speech, particularly 
in noisy situations.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

45
45
      60
75

The pure tone threshold average in the veteran's service-
connected left ear was 56 decibels and right ear hearing was 
normal.  Speech recognition scores on the Maryland CNC word 
lists was 96 percent in the veteran's right ear and 88 
percent in the service-connected left ear.  Diagnoses 
included moderately severe sensorineural hearing loss.  These 
findings correspond to Level II hearing in the veteran's 
service-connected left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's statements regarding the effect that the 
service-connected left ear hearing loss has had on his life 
have been noted.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App.  345, 349 
(1992). 

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25202-25210 (1999) codified at 38 C.F.R. 
§§ 4.85-4.87 (1999).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
April 1995.  The statement of the case, dated May 1996 and 
the supplemental statements of the case, dated May 1997 and 
June 1999, referred to the old regulations.  In August 1999, 
the RO evaluated the veteran's claim under the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action and did not choose to do so.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The veteran's left ear 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.  Id.

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective June 10, 
1999).  In situations where service connection has been 
granted for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  See 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic 
Codes 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (effective June 10, 1999).

According to the schedule for rating disabilities, the 
defective auditory acuity in the veteran's service-connected 
left ear was at Level I at the time of the December 1994 VA 
examination, at Level IV at the time of the May 1996 VA 
examination and was at Level II at the time of the May 1999 
VA examination.  The auditory acuity of the right nonservice- 
connected ear is considered to be normal for VA purposes.  
Based upon this evidence, a rating in excess of the 0 percent 
is not warranted under the rating criteria in effect prior to 
and after June 10, 1999.  See Table VII, 38 C.F.R. § 4.85 
(1998), prior to June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, 
effective June 10, 1999.

In reaching its determination, the Board observes that the 
changes between the schedular criteria effective prior to 
June 10, 1999 and the revised criteria, effective June 10, 
1999, are relatively minor.  In this case, both the old and 
new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
left ear hearing loss by means of a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 0 percent for the service-connected left ear 
hearing loss disability.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) rating for left ear hearing loss 
is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

